 



EXHIBIT 10.8

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***], HAS
BEEN OMITTED PURSUANT TO REGULATION S-K, ITEM 601(b)(10) BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

[tm201449d1_ex10-8img001.jpg] 

 

April 28, 2020

 

Summer Infant, Inc.

1275 Park East Drive

Woonsocket, RI 02895

Attn: Paul Francese   Chief Financial Officer

 

  Re:       Pathlight Capital/Summer Infant

 

Gentlemen:

 

Reference is hereby made to that certain (a) Term Loan and Security Agreement,
dated as of June 28, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among Summer Infant,
Inc. and Summer Infant (USA), Inc., as “Borrowers” (“Borrowers”), the guarantors
from time to time party to the Loan Agreement (“Guarantors”, and together with
Borrowers, “Obligors”), certain financial institutions from time to time party
to the Loan Agreement (“Lenders”), and Pathlight Capital LLC, in its capacity as
“Agent” for the Lenders under the Loan Agreement (“Agent”), and (b) Amendment No
4 to Term Loan and Security Agreement, dated as of March 10, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, “Amendment No.
4”), by and among Obligors, Lenders, and Agent.

 

Borrowers have requested that Agent and Lenders amend certain provisions of
Amendment No. 4 and provide certain other accommodations to Borrowers.
Notwithstanding that the Agent and Lenders are under no obligation to amend
Amendment No. 4 (and thereby the Loan Agreement) and/or provide any other
accommodations to Borrowers, the Agent and Lenders are willing to make certain
additional accommodations as requested by the Borrowers, such that the
Borrowers, the Agent and Lenders have agreed to amend Amendment No. 4 (and
thereby the Loan Agreement) on the terms and subject to satisfaction of the
conditions set forth below.

 

In furtherance thereof, Obligors, Agent and Lenders hereby agree that Amendment
No. 4 shall be amended as set forth below:

 

1.Section 3(e) of Amendment No. 4 shall be amended by deleting the chart
applicable to Section 10.3.2 therein and substituting in its place the following
chart:

 

[Remainder of page intentionally left blank]

 

Pathlight Capital LLC, 18 Shipyard Drive, Hingham, MA 02043

 



 

 

 

Minimum Rolling 3 Month Sales      Period Ended (2020)   New Test ($)  March   $
[***]  April   $ [***]  May   $ [***]  June   $ [***]  July   $ [***]  August 
 $ [***]  September   $ [***]  October   $ [***]  November   $ [***]  December 
 $ [***] 

 

2.Section 3(e) of Amendment No. 4 shall be amended by deleting the chart
applicable to Section 10.3.3 therein and substituting in its place the following
chart:

 

LTM Adjusted EBITDA Period Ended (2020)   New Test ($)  March   $ [***]  April 
 $ [***]  May   $ [***]  June   $ [***]  July   $ [***]  August   $ [***] 
September   $ [***]  October   $ [***]  November   $ [***]  December   $ [***] 

 

In addition to the foregoing, Obligors, Agent and Lenders hereby agree that the
definition of “LIBOR” in Section 1.01 of the Loan Agreement shall be amended as
set forth below:

 

“LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1%
and in no event less than zero) determined by Agent at or about 11:00 a.m.
(London time) two Business Days prior to an interest period, for a term
equivalent to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Agent, as published on the applicable
Reuters screen page (or other commercially available source designated by Agent
from time to time); provided, that any comparable or successor rate shall be
applied by Agent, if administratively feasible, in a manner consistent with
market practice; and provided further, that in no event shall LIBOR be less than
0.75%.”

 

Obligors hereby represent, warrant and confirm that: (a) after giving effect to
the agreements provided in this Letter, all representations and warranties of
Obligors in the Loan Agreement and the other Loan Documents are true and correct
in all material respects (without duplication of any materiality qualifier
contained therein) on and as of the date hereof as if made on such date (except
to the extent that such representations and warranties expressly relate to or
are stated to have been made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date); and (b) after giving effect to the agreements provided in
this Letter, no Default or Event of Default has occurred and is continuing.

 

Pathlight Capital LLC, 18 Shipyard Drive, Hingham, MA 02043

 



2

 

 

Obligors hereby ratify and confirm all of the terms and provisions of the Loan
Agreement and the other Loan Documents, and agree that all of such terms and
provisions, as amended hereby, remain in full force and effect.

 

Agent and Lenders hereby consent to the execution and delivery of that certain
Amendment No. 5 to Second Amended and Restated Loan and Security Agreement dated
as of the date hereof by and among Obligors, the lenders party thereto, and the
Revolver Agent (the “Revolver Loan Agreement Amendment”), and the amendments to
the Revolver Loan Agreement set forth therein.  The consent of Agent and Lenders
to the Revolver Loan Agreement Amendment shall also constitute requisite consent
under Section 5.2(b) of the Intercreditor Agreement to the amendments to the
Revolver Loan Agreement described in the Revolver Loan Agreement Amendment.

 

The agreements provided by this Letter shall become effective as of the date
when, and only when, each of the following conditions precedent shall have been
satisfied or waived in writing by Agent (such date being defined as the
“Effective Date”): (a) Agent shall have received counterparts to this Letter,
duly executed by Agent, Lenders, and Obligors; and (b) Agent shall have received
a true and complete copy of a fully executed amendment to the Revolver Loan
Agreement incorporating the amendments provided for herein.

 

The agreements provided by this Letter shall be limited precisely as written
and, except as expressly set forth herein, neither the fact of Agent’s and
Lenders’ agreement to enter into this Letter nor any other term or provision
herein shall, or shall be deemed or construed to, (i) be a consent to any
forbearance, waiver, amendment or modification of any term, provision or
condition of the Loan Documents, (ii) affect, impair, operate as a waiver of, or
prejudice any right, power or remedy which Agent and/or Lenders may now or
hereafter have pursuant to the Loan Documents or any other document, agreement,
security agreement or instrument executed in connection with or related to the
Loan Documents, or at law or in equity or by statute including, without
limitation, with regard to any existing or hereafter arising Event of Default,
(iii) impose upon Agent or any Lender any obligation, express or implied, to
consent to any amendment or further modification of the Loan Documents, or (iv)
be a consent to any waiver of any existing Event of Default. Agent and Lenders
hereby expressly reserve all rights, powers and remedies specifically given to
it under the Loan Documents or now or hereafter existing at law, in equity or by
statute.

 

Obligors hereby confirm that prior to executing this Letter, Obligors consulted
with and had the benefit of advice of legal counsel of its/their own selection
and has relied upon the advice of such counsel, and in no part upon the
representations of the Agent, any Lender, or any counsel to the Agent or any
Lender, concerning the legal effects of this Letter or any provision hereof.

 

This Letter may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
taken together shall constitute but one and the same instrument. Delivery of an
executed counterparty of a signature page of this Letter by telecopy or other
electronic means shall be as effective as delivery of a manually executed
counterpart of this Letter.

 

This Letter shall be deemed to be a Loan Document for all purposes.

 

Pathlight Capital LLC, 18 Shipyard Drive, Hingham, MA 02043

 



3

 

 

Please confirm your agreement to the foregoing matters by counter-signing a copy
of this Letter in the space provided therefor below and thereafter returning a
fully executed copy hereof to the undersigned at your earliest opportunity.

 

Yours etc.,       PATHLIGHT CAPITAL LLC,   as Agent and Lender       By /s/ Kyle
Shonak     Name: Kyle Shonak     Title: Managing Director

 

[Signatures continue on the following page]

 

Pathlight Capital LLC, 18 Shipyard Drive, Hingham, MA 02043 

 



4

 



 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***], HAS
BEEN OMITTED PURSUANT TO REGULATION S-K, ITEM 601(b)(10) BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

BORROWERS:

 

SUMMER INFANT, INC.

 

By: /s/ Paul Francese     Name: Paul Francese     Title: Chief Financial Officer
 

 

SUMMER INFANT (USA), INC.

 



By: /s/ Paul Francese     Name: Paul Francese     Title: Chief Financial Officer
 

 

GUARANTORS:

 

SUMMER INFANT CANADA, LIMITED

 



By: /s/ Paul Francese     Name: Paul Francese     Title: Chief Financial Officer
 

 

SUMMER INFANT EUROPE LIMITED

 



By: /s/ Paul Francese     Name: Paul Francese     Title: Chief Financial Officer
 

 

Pathlight Capital LLC, 18 Shipyard Drive, Hingham, MA 02043

 



5

 



